Case: 15-40996      Document: 00513427724         Page: 1    Date Filed: 03/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-40996
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                           March 17, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE LUIS HERNANDEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-816




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       A jury convicted Jose Hernandez of possession with intent to distribute



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40996     Document: 00513427724    Page: 2   Date Filed: 03/17/2016


                                 No. 15-40996

methamphetamine in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1) and
(b)(1)(A).    Hernandez claims the evidence was insufficient to support the
conviction, suggesting that he was an unwitting courier of the methampheta-
mine. We disagree.

      The government was required to prove (1) possession, (2) knowledge, and
(3) intent to distribute. See United States v. Vasquez, 677 F.3d 685, 694 (5th
Cir. 2012). Hernandez has challenged only knowledge.

      When the drugs are hidden in a vehicle, control alone is not sufficient to
prove knowledge. Id. In such a case, we require “additional circumstantial
evidence that is suspicious in nature or demonstrates guilty knowledge.” Id.
Circumstantial evidence of guilty knowledge includes, among other things,
“nervousness, refusal or reluctance to answer questions, inconsistent state-
ments, and obvious or remarkable alterations to the vehicle.” Id. at 695. The
high value of concealed drugs can also support guilty knowledge. Id.

      The evidence showed that Hernandez was stopped at a checkpoint driv-
ing an SUV with 20.5 kilograms of methamphetamine valued as high as
$369,000 hidden in the gas tank. When he approached the checkpoint, he
appeared nervous. Inspection of the vehicle indicated that the rear seats had
recently been removed, and a hole had been cut into the floor to access the gas
tank. Hernandez gave several inconsistent statements about who owned the
SUV and the purpose of his trip to Dallas. Further, after he was informed that
anomalies had been discovered in the tank, his demeanor changed. The high
value of the methamphetamine, Hernandez’s nervous behavior, and the recent
alterations to the vehicle provided circumstantial evidence supporting an
inference of guilty knowledge. See United States v. Ramos-Rodriguez, 809 F.3d
812, 822, 824 (5th Cir. 2016); United States v. Gil-Cruz, 808 F.3d 274, 278 (5th
Cir. 2015).


                                       2
    Case: 15-40996     Document: 00513427724      Page: 3   Date Filed: 03/17/2016


                                  No. 15-40996

      Other circumstantial evidence from which the jury could infer guilty
knowledge included the numerous phone calls between the owner of the vehi-
cle, “Martha,” and Hernandez on the day he was arrested; the arrest of his
acquaintance, Maribel Galaviz, only six weeks before, under almost identical
circumstances; and Hernandez’s ties to Galaviz, including several trips in the
Envoy from Mexico to Dallas and the many phone calls between Galaviz and
Hernandez in the months before their respective arrests.            See Gil-Cruz,
808 F.3d at 277. Evidence of Hernandez’s nervousness, inconsistent state-
ments, and suspicious demeanor, combined with the high value of the metham-
phetamine, the recent alteration to the SUV, and his ties to Galaviz, viewed in
the light most favorable to the verdict, was sufficient for the jury to find guilty
knowledge. See United States v. Kuhrt, 788 F.3d 403, 413–14 (5th Cir. 2015),
cert. denied, No. 15-517, 2016 WL 854223, and cert. denied, No. 15-6608,
2016 WL 854224 (U.S. Mar. 7, 2016); Vasquez, 677 F.3d at 694–95.

      AFFIRMED.




                                        3